            Case 3:20-cv-00506-RCJ-WGC Document 5 Filed 09/07/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8

 9   JOE PANICARO,

10                   Plaintiff,                             Case No. 3:20-cv-00506-RCJ-WGC

11   vs.                                                                   ORDER

12   STOREY COUNTY, et al.

13                   Defendants.

14

15          Plaintiff sues Storey County and nine government officials under 42 U.S.C. § 1983 in

16   connection with an arrest and a criminal prosecution. He filed this case on September 4, 2020.

17   (ECF No. 1.) He filed a motion to have this case stayed pending the final resolution of the criminal

18   prosecution, which he purports was ongoing at the time of the motion. (ECF No. 3.) In the motion,

19   he requests that be excused from executing service until the requested stay is completed. (Id.)

20   While a court should generally stay a § 1983 case where there is a possibility of inconsistent rulings

21   in parallel criminal proceedings, see Wallace v. Kato, 549 U.S. 384, 393–94 (2007), this is an issue

22   that should be litigated before the parties, see, e.g., Beeman v. Drobney, No. 20-4256, 2021 WL

23   641383, at *2 (C.D. Ill. Jan. 28, 2021) (ordering a plaintiff to serve the defendants before ruling

24   on the issue of a stay). The Court thus denies this motion at this time.


                                                   1 of 2
            Case 3:20-cv-00506-RCJ-WGC Document 5 Filed 09/07/21 Page 2 of 2




 1                                           CONCLUSION

 2          IT IS HEREBY ORDERED that Motion to Stay (ECF No. 3) is DENIED WITHOUT

 3   PREJUDICE.

 4          IT IS FURTHER ORDERED that Plaintiff shall file proof of service on Defendants within

 5   ninety days of receipt of this Order.

 6          IT IS SO ORDERED.

 7   Dated September 7, 2021.

 8

 9                                             _____________________________________
                                                         ROBERT C. JONES
10                                                    United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                               2 of 2
